       Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 1 of 7 PageID #:253



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

KRISTEN MCGONIGAL, and                    )
VANESSA THEDE,                            )
                                          )
                                          )
            Plaintiffs,                   )                                       Case No. 1:21-cv-00584
                                          )
       v.                                 )                                       Hon. Steven C. Seeger
                                          )
BOARD OF TRUSTEES OF                      )
COMMUNITY COLLEGE DISTRICT                )
NO. 502 DUPAGE COUNTY, ILLINOIS,          )
et al,                                    )
                                          )
            Defendants,                   )
_________________________________________ )

                       JOINT INITIAL STATUS REPORT UNDER RULE 26(f)

         The parties have conferred as required by Rule 26(f), and jointly submit the following

discovery plan. See Fed. R. Civ. P. 26(f)(2); Fed. R. Civ. P. 26(f)(3); Fed. R. Civ. P. 16(b). The

parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

I.       Nature of the Case

         A.        Attorneys of Record

                  Attorneys for Plaintiffs Kristen McGonigal and Vanessa Thede
                                Firm:            Gardiner Koch Weisberg & Wrona
                                Attorneys:       Thomas G. Gardiner (Lead)
                                                 Maelene J. Torres
                                                 John D. Scheflow

                  Attorneys for Defendants Board of Trustees for Community College District No.
                  5021 (“College”), Charles Bernstein Annette Corrigan, Christine Fenne, Heidi Holan,
                  Dan Markwell, and Frank Napolitano (individual defendants referred to as
                  “Trustees”)

1
  Plaintiffs have agreed to dismiss the party named as “College of DuPage” as it is not a proper party to this action and
is duplicative of “Board of Trustees of Community College District No. 502.” 110 ILCS 805/3-11.
Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 2 of 7 PageID #:254



                      Firm:           Rathje Woodward LLC
                      Attorneys:      Emily A. Shupe
                                      Heather L. Kramer
                                      David P. Hollander
                                      Anthony M. DeLongis

       Attorneys for Defendant Maureen Dunne (“Trustee Dunne”)
                     Firm:        Konicek & Dillon, P.C.
                     Attorneys:   Daniel F. Konicek
                                  Amanda J. Hamilton

 B.    Jurisdiction

       Jurisdiction is proper in this Court because it has original jurisdiction over the federal
       questions and claims raised in the Complaint pursuant to 28 U.S.C. § 1331, and this
       Court has supplemental jurisdiction over the Plaintiffs’ state law claims pursuant to
       28 U.S.C. § 1367.

 C.    Overview of the Case

       Plaintiffs are former employees of the Office of Student Financial Assistance at the
       College. Plaintiffs allege that they were improperly discharged from their positions
       under the pretext that they conducted a secondary business while employed by
       Defendants. Plaintiffs contend that they were discharged as a result of their
       complaints concerning the College’s practices relating to the disbursement and
       refunding of student financial aid and the hiring process for a new manager of the
       Office of Student Financial Assistance.

       The Defendants deny any allegations of wrongdoing, including that the Plaintiffs
       were discharged for a pretextual reason.

 D.    Claims, Counterclaims, and Defenses

       Plaintiffs assert five Counts: wrongful discharge (Count I), wrongful termination
       pursuant to the Illinois Whistle Blower Act (745 ILCS 174/20) (Count II), retaliation
       under the First and Fourteenth Amendments (Count III), breach of contract (Count
       IV), and Due Process violation of employment interest under the First and
       Fourteenth Amendments (Count V). Counts I and II are directed against the
       Individual Trustees as well as against the College, and Counts III, IV, and V are
       directed against the College only.

       The Individual Trustees (including Trustee Dunne) have filed Motions to Dismiss
       Counts I and II pursuant to Rule 12(b)(6) and therefore have not answered the
       Complaint or filed any affirmative defenses or counterclaims at this time.

       The College has filed a motion to dismiss pursuant to Rule 12(b)(6), which seeks the
       dismissal of Counts II, IV, and V.

                                           2
Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 3 of 7 PageID #:255



       The College filed an answer with respect to Counts I and III. In its answer, the
       College T asserts affirmative defenses based on the following: (i) Plaintiffs’ failure
       to state a claim for relief; (ii) the Illinois Local Government and Governmental
       Employees Tort Immunity Act; (iii) the statute of limitations; (iv) Plaintiffs’ own
       misconduct; (v) the doctrines of waiver, estoppel, unjust enrichment, unclean hands
       and other equitable considerations; (vi) the failure to mitigate damages; and (vii) the
       College’s inability to be held vicariously liable.

 E.    Principal Factual Issues

       The principal factual issues concern: (a) the process by which Defendants fired
       Plaintiffs; (b) the reason that Defendants fired Plaintiffs; (c) the process by which the
       College sought to hire a new manager for the Office of Student Financial Assistance;
       (d) the College’s practices relating to the issuing, disbursing and refunding of student
       financial aid funds; (e) Plaintiffs’ communications with the College and others
       regarding the hiring process and the issuing, disbursing and refunding student
       financial aid funds; (f) Plaintiffs’ participation or lack of participation in the hiring
       process and the issuing, disbursing and refunding student financial aid fund; and (g)
       Plaintiffs’ purported damages.

 F.    Principal Legal Issues

       The principal legal issues are: (a) whether the Defendants’ termination of Plaintiffs
       violates Illinois law, the Illinois Whistleblower Act, and the First and Fourteenth
       Amendments; (b) whether the College’s employee guidebooks create a binding
       contract; (c) whether the manner in which Defendants terminated Plaintiffs breached
       any contract ; (d) whether the manner in which Defendants terminated Plaintiffs
       deprived Plaintiffs their due process rights; (e) whether the Trustees and Trustee
       Dunne can be sued in their “official capacity” or their “individual capacity;” (f)
       whether the Trustees and Trustee Dunne can be sued for retaliatory discharge; (g)
       whether Plaintiffs’ claims and damages are barred, in whole or in part, by the Illinois
       Tort Immunity Act; (h) whether the Trustees and Trustee Dunne are “employers”
       under the Illinois Whistleblower Act; (i) whether Plaintiffs engaged in
       constitutionally protected speech; (j) whether any alleged misconduct by Plaintiffs
       was the result of their terminations; (k) whether Plaintiffs’ claims are barred, in
       whole or in part, because the College cannot be held vicariously liable for
       constitutional violations; and (l) whether Plaintiffs are entitled to damages.

 G.    Relief Sought

       Plaintiffs seek all actual, general, special, incidental, statutory, punitive, and
       consequential damages resulting from Plaintiffs’ wrongful termination as well as
       pre-judgment and post-judgment interest, punitive damages, and attorneys’ fees.
       However, further discovery and information is needed to determine even a ballpark
       figure for a damages calculation.

       Defendants deny that Plaintiffs are entitled to the relief requested.

                                           3
      Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 4 of 7 PageID #:256



        H.     Service

               Service has been waived as to all Defendants and executed waivers of service have
               been filed with the Court.

II.     Discovery

        As an initial matter, Defendants state that there are three pending motions to dismiss that
could result in the dismissal of certain claims and parties from this case. Specifically, the Trustees
and Trustee Dunne could be dismissed entirely from the case as they contend they are improperly
named and cannot be held liable for any of Plaintiffs’ claims. Further, the College has moved to
dismiss Counts II, IV, and V. As a result, to streamline discovery and avoid unnecessary expense,
Defendants request that discovery be stayed pending a ruling on the motions to dismiss. To the
extent Plaintiffs seek discovery relating to the motions to dismiss, Defendants reserve their right to
bring a motion to stay discovery as the motions to dismiss are based on the pleadings.

       Plaintiffs disagree with Defendants’ position regarding discovery because Defendants have
not provided a sufficient basis for a stay nor filed a motion on the matter. Additionally, the College
has answered Counts I and III, and the case is proceeding regardless of the outcomes of the motions
to dismiss, which weighs in favor of allowing discovery to proceed as to all Defendants.

        Alternatively, Trustees and Trustee Dunne request that all discovery, including initial
disclosures, be stayed as to them until the Court has ruled on their motions to dismiss. Plaintiffs
request that the Court allow discovery to proceed without delay. However, Plaintiffs acknowledge
that Trustees and Trustee Dunne’s motions to dismiss are dispositive, which provides some support
for staying discovery as to them, but Defendants lack any real support to stay discovery as to the
College.

       In the event the Court disagrees with Defendants’ position to stay discovery, the parties
discussed the following discovery issues and report as follows.

        A.     The Discovery Schedule is as follows:

Event                                             Deadline

Initial Disclosures                               May 28, 2021

Plaintiff’s Response to Defendants Motions to     June 11, 2021
Dismiss
Defendants’ Replies in Support of Motions to      July 2, 2021
Dismiss
Service of process on any “John Does”             July 6, 2021

Amendment to the pleadings                        October 1, 2021

Completion of Fact Discovery                      April 14, 2022


                                                  4
       Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 5 of 7 PageID #:257



Disclosure of Plaintiff’s Expert Report(s)          April 29, 2022

Deposition of Plaintiff’s Expert                    May 27, 2022

Disclosure of Defendant’s Expert Report(s)          June 29 , 2022

Deposition of Defendant’s Expert                    July 29, 2022

Completion of Expert Discovery                      August 12, 2022

Dispositive Motions                                 September 16, 2022


        B.      Depositions

                Plaintiffs expect to take numerous depositions approaching the limits of 10 per party
                and informed Defendants about this possibility. The parties agreed to address this
                issue as discovery progresses. Defendants reserve any objection to Plaintiffs’
                contention they are entitled to 10 depositions per party.

                At this time, the College and Trustees do not believe they need to depose more than
                10 individuals.

        C.      Special Issues During Discovery


                The parties generally agree that a protective order and Rule 502 order will be
                necessary in this case. The College has also identified that an additional order or
                measures may need to be taken regarding the production of documents pursuant to
                the Family Educational Rights and Privacy Act (“FERPA”)..

        D.      Discovery plan

                The parties have discussed the items identified in Rule 26(f)(3) and where
                appropriate, included the deadline for those items in the proposed discovery schedule
                or addressed the issues in this report.

III.    Trial

                A. Plaintiffs have requested a trial by jury.

                B. Plaintiffs estimate that at least two weeks or 7 to 10 trial days will be needed for
                   trial.

IV.     Settlement, Referrals, and Consent

        A.      Settlement

                                                    5
      Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 6 of 7 PageID #:258



               The parties agreed that it is too soon to discuss settlement in any meaningful manner
               during the parties’ conference, and no meaningful or substantive discussions were
               had. Plaintiffs have not made a written settlement demand.

       B.      Settlement Conference

               At this time, the parties do not request a settlement conference before this Court or
               the Magistrate Judge.

       C.      Consent

               The parties do not consent to the jurisdiction of the Magistrate Judge.


V.     Other

       A. Plaintiffs have requested additional time to respond to the Defendants’ three motions to
          dismiss and proposed a briefing schedule in the scheduling order.


/s/ John D. Scheflow                               /s/ Heather L. Kramer
Thomas G. Gardiner                                 Emily A. Shupe
Maelene J. Torres                                  Heather L. Kramer
John D. Scheflow                                   David P. Hollander
GARDINER KOCH WEISBERG & WRONA                     Anthony M. DeLongis
53 W. Jackson Blvd., Suite 950                     RATHJE WOODWARD LLC
Chicago, Illinois 60604                            300 E. Roosevelt Rd., Suite 300
312.362.0000 (phone)                               Wheaton, IL 60187
312.362.0440 (fax)                                 Tel. 630-668-8500
tgardiner@gkwwlaw.com                              eshupe@rathjewoodward.com
mtorres@gkwwlaw.com                                hkramer@rathjewoodward.com
jscheflow@gkwwlaw.com                              dhollander@rathjewoodward.com
                                                   adelongis@rathjewoodward.com
Attorneys for Plaintiffs
                                                   Attorneys for Board of Trustees of Community
                                                   College District No. 502, Charles Bernstein,
                                                   Annette Corrigan, Christine Fenne, Heidi
                                                   Holan, Dan Markwell, and Frank Napolitano


/s/ Amanda J. Hamilton
Daniel F. Konicek (#6205408)
Amanda J. Hamilton (#6306098)
KONICEK & DILLON, P.C.
21 W. State St.
Geneva, IL 60134
Phone: 630.262.9655
FAX: 630.262.9659
                                                  6
     Case: 1:21-cv-00584 Document #: 27 Filed: 05/07/21 Page 7 of 7 PageID #:259



dan@konicekdillonlaw.com
amanda@konicekdillonlaw.com

Attorneys for Trustee Maureen Dunne




                                         7
